Citation Nr: 0826452	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as due to in service exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to August 
1954 during the Korean Conflict Era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

The veteran presented testimony at a video conference hearing 
before the undersigned Veterans Law Judge in February 2005.  
A transcript of this hearing has been associated with the 
veteran's claims folder.  

The appeal was remanded in March 2006 for further 
development.

Entitlement to service connection (noncompensable) for 
cutaneous malignancies including a squamous cell carcinoma of 
the right lateral canthus was established in a July 2007 
rating decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  In a November 2007 
written statement submitted directly to the Board, the 
veteran raises the issue of entitlement to an initial 
compensable rating for his service-connected skin cancer of 
the hands and face.  In Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996), the Court, citing Tomlin v. Brown, 5 Vet. App. 355 
(1993), noted that hearing testimony before the Board, even 
though given within the one-year NOD filing period, cannot 
constitute a valid NOD, because it was taken before the Board 
and not the RO, and thus it did not serve to trigger or 
initiate appellate review.  In Beyrle, the Court recognized 
the distinction between the agency of original jurisdiction 
and the Board and recognized the significant line drawn, in 
statute and regulation, between the process of initiating an 
appeal and having that appeal decided by the Department's 
appellate body.  However, the record in this case also 
suggests the possibility that a copy of the veteran's 
November 2007 communication may have also been timely 
forwarded to the RO, which would advance that the foregoing 
procedural requirements for a timely NOD could have been 
satisfied.  Accordingly, this matter is referred to the RO 
for disposition as appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the case was previously before the Board in March 2006, 
the Board directed that the veteran be afforded a lung 
examination, and the examiner was to offer an opinion as to 
whether it is at least as likely as not that the veteran's 
lung disorders were caused by or had their onset during 
service, or within one year of service, or whether either 
condition was caused by any in-service exposure to asbestos.  

An examination was afforded in September 2006 which produced 
diagnoses of COPD and pulmonary fibrosis consistent with, but 
not diagnostic of asbestosis.  The examiner concluded that 
the veteran's symptoms were "predominantly" due to COPD and 
less likely that asbestos exposure was the primary cause of 
his symptoms, "although it is highly likely that he had some 
asbestos exposure."  

The Board concludes that the thrust of the opinion is not 
helpful for the purpose of determining entitlement to service 
connection, particularly even if some small portion of the 
veteran's symptomatology was due to asbestos exposure or 
otherwise to service.  More significantly, the examiner 
failed to respond to the question as to whether either 
disorder originated in service or was caused by exposure to 
asbestos.  The failure to comply with the Board's directive 
in this matter and ensure that the VA examiner answered the 
medical questions posed by the earlier remand constitutes a 
violation of the appellant's due process rights, which 
requires another remand of this appeal.  Stegall v. West, 11 
Vet. App. 268 (1998). 

The Board is of the additional opinion that a high resolution 
CT scan of the veteran's chest would materially assist in the 
development of his appeal.

Although the Board sincerely regrets the additional delay, it 
is necessary to ensure due process is followed and that there 
is a complete record upon which to decide the appellant's 
claim so that he is afforded every possible consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
who treated the veteran for any lung 
disorder since September 2006.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain records 
identified by the veteran, a notation 
to that effect should be inserted in 
the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be 
afforded a lung examination by a 
physician to determine the nature, 
extent and etiology of any lung 
disorders found to be present.  The 
examination should include a high 
resolution CT lung scan as well as any 
other special tests deemed warranted by 
the examiner. 

The examiner who is designated to 
examine the veteran should review the 
evidence in the claims folder, 
including a complete copy of this 
REMAND, and acknowledge such review in 
the examination report.  The examiner 
is invited to the veteran's lung 
examination conducted on September 14, 
2006.

The report of examination should 
contain a detailed account of all 
relevant pathological manifestations 
found to be present.  

If the examiner diagnoses the veteran 
as having a lung disorder, the examiner 
is asked to specify the diagnosis, and 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's conditions were 
caused by or had their onset during 
service, or within one year of service, 
or whether either condition was caused 
by any in-service exposure to asbestos.  

If any examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


